CONCURRING OPINION
Landis, Judge:
I concur only in the result overruling these protests.
The letters claimed to be appeals for reappraisement were written and sent to customs by a customhouse broker, in the capacity of agent for the plaintiff. The sense of the letters is not that they are appeals for reappraisement to a judge of this court under section 501 of the Tariff Act of 1930, as amended (19 U.S.C.A., section 1501), but rather requests for administrative relief under section 520(c) (1) of the Tariff Act of 1930 (19 U.S.C.A., section 1520).
The record establishes that the person who wrote the letters was himself a customhouse broker who had been handling customs business for 25 years. One must conclude that a customhouse broker in business 25 years, intending to file appeals for reappraisement under section 501, who does not use the familiar and simple customs form (Customs Form 4305) made available for filing an appeal to reap-praisement, or who does not, at very least, couch his letters in a sense that conveys they are intended as appeals for reappraisement under section 501, does so at the great risk and peril of the result reached in this case. Cf. Continental Ore Corporation v. United States, 67 Cust. Ct. 202, C.D. 4274, 331 F. Supp. 1060 (1971).